PER CURIAM.
The petition for writ of mandamus is denied on the merits.
Petitioner is warned that any future pleadings determined by this court to be frivolous or successive may result in the imposition of sanctions against him, including a prohibition against any future pro se *13appeals or petitions challenging the judgment and sentence in Okaloosa County Circuit court case number 2008-CF-0705 and a referral to the Florida Department of Corrections for disciplinary procedures pursuant to the rules of the Department as provided in section 944.279, Florida Statutes (2015). See Fla. R. App. P. 9.410.
ROBERTS, C. J., MAKAR and OSTERHAUS, JJ., concur.